DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,455,533 (hereinafter Patent ‘533). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features recited in claim 1 of the instant application (hereinafter IA) are recited in the claim 1 of Patent ‘533. The only difference between the claims are that the IA omits features which are claimed in claim 1 of Patent ‘533. Specifically Claim 1 of the IA omits the known physical location of the first wireless device and the proximity receptions made by the server that are found in the corresponding claim of Patent ‘533.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1 and 7 of U.S. Patent No. 11,212,797 (hereinafter Patent ‘797). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features recited in claim 1 of the instant application (hereinafter IA) are recited in the claim 7 of Patent ‘797. The only difference between the claims are that the IA omits features which are claimed in claim 7 (which depends of claim 1) of the Patent ‘797. Specifically Claim 1 of the IA omits the mask for application to a bit field, link loss consideration and reception of data during the predetermined time periods that are found in the corresponding claim of Patent ‘797.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1 and 7 of U.S. Patent No. 11,219,022 (hereinafter Patent ‘022). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features recited in claim 1 of the instant application (hereinafter IA) are recited in the claim 1 of Patent ‘022. The only difference between the claims are that the IA omits features which are claimed in claim 7 (which depends of claim 1) of the Patent ‘022 Specifically Claim 1 of the IA omits the beacon interleaving, dynamic period adjustments and link loss considerations that are found in the corresponding claim of Patent ‘022.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 1 of U.S. Patent No. 8,036,152 (hereinafter Patent ‘152). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features recited in claim 1 of the instant application (hereinafter IA) are recited in the claim 1 of Patent ‘152. The only difference between the claims are that the IA omits features which are claimed in claim 1 of the Patent ‘152 Specifically Claim 1 of the IA omits the beacon transmission listening and executing a responsive action to increase the channel number, reset timer and tune the wireless transceiver to the second channel during a second active mode when absence of a beacon transmission on the first channel that are found in the corresponding claim of the Patent ‘152.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mahasenan et al. US 2006/0290473 (hereinafter Mah).

Regarding claim 1, Mah teaches a system [Mah, Fig. 3], comprising: 
an apparatus [Mah, Fig. 3, 300], the apparatus comprising: 
a wireless transceiver having an active mode in which power is consumed, and a sleep mode in which power is conserved;
(The RFID tag includes a transceiver and having an active mode and a sleep mode. During the active mode power is consumed by the RFID circuitry, which may be powered by a battery, in the form of energy consumed by the transceiver of the RFID circuitry transmitting and receiving radio signals and extracting data contained therein [Mah, Fig. 3, ¶20]. During the sleep mode, the tags is in an “OFF” state. During the “OFF” state power is conserved at a greater level than during the active mode because the energy consuming processes of the active mode are not executing [Mah, ¶22].) 
a timer operatively coupled to the wireless transceiver used to indicate when to switch from sleep mode to active mode based on time slot information; and 
(Mah teaches wherein there is a timer that is employed in the form of tracking time periods.  The time periods are effectively time slot information as they are used to govern when the tag transmits [Mah, ¶19], stop transmitting and transition to a OFF state [Mah, ¶21] and are therefore interpreted as being operatively coupled to the wireless transceiver and used to indicate when to switch from sleep mode (being the OFF state) to and active mode (being the ON state where the tag is transmitting) [Mah, ¶19-¶21].) 
processing circuitry operatively coupled to the wireless transceiver and the timer, the processing circuitry arranged to switch the wireless transceiver from the sleep mode to the active mode in response to input from the timer (the processor is coupled to the modulator and antenna which operate based on the control signals to control the modulation of RF signals based to perform the transmission of signals at the time designated during the ON state until timeout period. The tag is controlled to transition between an ON state and an OFF state based on the time period for each timeslot indicated by the periodical occurrences of a timeout period (upon expiration the tag will transition to sleep mode/OFF state) and the sleep period (upon expiration the tag will transition to active mode/ON state)  [Mah Figs. 3, 4 & 5, Processor 310, (OFF(Sleep)/ON(active) states are periodic/time based) 410-415 and 500-520 ¶20-¶22]), the processing circuitry arranged to tune the wireless transceiver to a first channel during a first active mode and to increase a channel number to a second channel, reset the timer, and tune the wireless transceiver to the second channel during a second active mode (During the ON state, the tag tunes to the frequency and performs RF transmission via the transceiver using modulator and antenna, and also changes the frequency to the next frequency of the next stage (increases channel number, as described by Mah the frequency of the first stage is then increased to the frequency of the second stage [Mah, Figs. 4 & 5, Steps 400, 410, ¶21-¶22]), resets the timer (goes back to sleep for a designated period [Mah, Figs. 4 & 5, Steps 415, 510-500, ¶21-¶22 (sleep for a period)], after a sleep mode period the tag transitions back to the ON state ( this is the second ON state) during the ON state the tag is designed to tune the transceiver to the frequency for the corresponding stage [[Mah, Figs. 4 & 5, Steps 410 (tuning of the transceiver during an ON state), 510-500 (transition to the next/second stage ON state), ¶21-¶22]), wherein the wireless transceiver transmits identity information associated with the apparatus on one or more of the first channel and second channel (The tag transmitted data, which is the ID, is associated with the tag and is transmitted by the tag using the RF transceiver during the ON state via a frequency/channel corresponding to the first stage/(“ON” state) and the second stage/“ON” state) [Mah, Figs. 4 & 5, Steps 415, 510-500, ¶1, ¶21-¶22 & ¶26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467